UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PAUL UTAH,

                              Plaintiff,
                                                                    19-CV-10779 (CM)
                       -against-
                                                                 ORDER OF DISMISSAL
 SHOPRITE CORPORATION,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction, alleging civil rights violations. By order dated December 11, 2019, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis

(IFP). The Court dismisses this action for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)
(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff Paul Utah, a Queens resident, filed this complaint regarding events occurring

between January 1, 2016, and November 20, 2019. He alleges the following in his second

amended complaint:

        Yishrayl Utah and Andrew Utah Public Security and Private Security. Targeting
        By Private security and Law enforcement, Called law enforcement, illegal Video
        Recording, Illegal montioring, Aggrevated Harrasement, Racial Profiling,
        Profiling me as poor and stupid, invasion of privacy in bathrooms, Intimidation by
        employees and friends and citizens, Hospitals Staff and Gym members of La
        fitness of Montiville Nj and Brooklyn ny. Knew of Brain Technology, Fire
        Department[.]

(ECF No. 5 at 5) (errors in original).

        Plaintiff seeks $10 million in damages and injunctive relief.

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court



                                                   2
declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                          LITIGATION HISTORY AND WARNING

       After Plaintiff filed seven cases in this Court within three days, including this action, the

Court warned him that if he continues to abuse the privilege of proceeding IFP in this Court, he

will be ordered to show cause why he should not be barred, under 28 U.S.C. § 1651, from filing

new civil actions IFP unless he receives prior permission. See Utah v. TD Bank, ECF 1:19-CV-

10735, 5 (S.D.N.Y. Dec. 3, 2019) (collecting cases). The Court reiterates this warning.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. This action is dismissed as frivolous under 28

U.S.C. § 1915(e)(2)(B)(i). All other pending matters are terminated.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    December 11, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 3
